Citation Nr: 1820109	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating prior to December 18, 2017, and a rating in excess of 10 percent thereafter, for spondylolisthesis with degenerative arthritis of the spine (previously rated as chronic low back strain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1982 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO, in pertinent part, denied an increased (compensable) rating for chronic low back strain.

Relevant evidence has been added to the record since the time that the statement of the case (SOC) was issued in May 2014, to include additional VA treatment records, private medical records, and the report of a February 2018 VA back examination.  The agency of original jurisdiction (AOJ) has not addressed this new evidence in a supplemental SOC (SSOC).  See 38 C.F.R. § 19.31.  The AOJ did, however, consider the evidence in a February 2018 rating decision.  As such, because the AOJ has considered the evidence, there is no need to return the case to the AOJ for issuance of an SSOC or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c).  Those actions would serve no useful purpose.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

By its February 2018 rating decision, the AOJ amended the description of the Veteran's service-connected low back disability to include spondylolisthesis with degenerative arthritis of the spine and granted an increased rating of 10 percent therefor, effective December 18, 2017.  Nevertheless, the increased rating matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDING OF FACT

For the entirety of the appeal period, the Veteran's spondylolisthesis with degenerative arthritis of the spine more nearly approximates forward flexion of the thoracolumbar spine to less than 85 degrees but greater than 60 degrees, a combined range of motion of the thoracolumbar spine less than 235 degrees but greater than 120 degrees, and muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for a 10 percent rating for spondylolisthesis with degenerative arthritis of the spine have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish a higher rating for her service-connected low back disorder.  In an August 2014 submission, her representative advanced argument to the effect that the appropriate remedy would be to increase her rating from zero to 10 percent.

The Veteran's spondylolisthesis with degenerative arthritis of the spine (previously rated as chronic low back strain) was assigned a noncompensable rating prior to December 18, 2017, and a 10 percent rating thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5295 and 5242-5237, respectively.  

In November 2010, the Veteran was afforded a VA spine examination.  The Veteran complained of chronic low back pain that varied in quality from a throbbing sensation to sharp pain.  She reported that her pain was exacerbated by prolonged sitting, standing, or walking and with lifting and occasionally, coughing and sneezing.  She also described symptoms of stiffness, intermittent muscle spasms and radiation of pain to her buttocks, and occasional leg pain below the knee.  In June 2010, she was involved in a motor vehicle accident which exacerbated her symptoms and she experienced flare-ups consisting of frequent and intense pain.  With flare-ups, her physical activity level was restricted.  She returned to baseline symptoms after approximately two to three months.  Overall, she noticed some improvement with medication and physical therapy.  Her activities of daily living were compromised with some difficulty bathing and dressing.  She did not require any assistive devices.  Although she had low back pain at work, it did not significantly compromise her job performance.  She took approximately eight sick days in the past six months due, in part, to her low back condition.

On examination, the Veteran had abnormal range of motion in her back with forward flexion from zero to 70 degrees and painful at 60 to 70 degrees, extension from zero to 20 degrees and painful at endpoint, left and right lateral flexion from zero to 20 degrees and painful at left endpoint, and left and right rotation from zero to 20 degrees.  With repeated use, the Veteran's range of motion was unchanged.  Pain, fatigue, weakness, lack of endurance, and incoordination were not additionally limiting factors.  She reported pain during her first repetition but her pain did not intensify with additional repetitions.  The examiner determined that any additional limitation of motion due to flare-ups could not be addressed without resorting to speculation.  All remaining tests were within normal limits; however, she exhibited a tender right sacroiliac joint (or SI) joint.  She had a normal gait and there was no evidence of muscle spasm, guarding or localized tenderness with preserved spinal contour.  She did not have any postural or neurologic abnormalities, ankylosis, abnormality of musculature of back, or intervertebral disc syndrome.  June 2010 X-rays and CT scan of the lumbosacral spine revealed degenerative spondylolisthesis, degenerative disc disease, and facet joint arthropathy.  The examiner stated that degenerative conditions of the lumbosacral spine were not uncommon in the general/aging population.  He added that the Veteran was neurologically intact in regards to her lumbosacral spine and that it did not represent an intervertebral disc syndrome or its equivalent.  He also determined that the Veteran had stress incontinence which was unrelated to her back condition.

In February 2018, the Veteran was provided an additional VA examination.  She reported that her low back condition was worse.  She was experiencing dull, nagging, intermittent sharp pain localized to her right thoracic and lumbar paraspinals and muscle spasms.  She reported that she experienced difficulty with walking and standing and used a cane.  She also wore a back brace.  She had undergone a series of epidurals as well as physical therapy.  She also had a neurostimulator placed with surgery.  She reported that she had flare-ups every couple of months and she was unable to go out anywhere.  

On examination, she had abnormal range of motion in her back with forward flexion from zero to 80 degrees, extension from zero to 30 degrees, left lateral flexion from zero to 25 degrees, and right lateral flexion and left and right rotation from zero to 30 degrees.  Pain was exhibited with all ranges of motions except bilateral rotation.  However, the Veteran's range of motion and pain did not contribute to her functional loss.  Additionally, there was evidence of pain on passive range of motion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain with weight or non-weight bearing.  After repetitive use, the Veteran did not have any additional loss of function or range of motion with repeated use.  Upon examination, pain, fatigue, weakness, or incoordination did not significantly limit the Veteran's functional ability during a flare-up or immediately after repetitive use over time.  Additionally, she did not have guarding or muscle spasms.  She had normal muscle strength without muscle atrophy.  Her deep tendon reflexes and sensory findings were within normal limits.  Straight leg raising test results were negative.  She did not have radiculopathy, ankylosis, other neurologic abnormalities, or intervertebral disc syndrome.  She used a cane regularly for ambulation and stability and occasionally used a back brace for stability.  Her back condition did impact her ability to work.  A February 2015 X-ray revealed severe multilevel degenerative disc disease, minimal anterolisthesis of L4 on L5, and facet joint arthrosis.  The examiner diagnosed congenital spondylolisthesis and degenerative disc disease not related to chronic low back strain.

Post-service medical records report complaints of, and treatment for a low back condition consistent with the November 2010 and February 2018 VA examination results, detailed above.  To the extent that private chiropractic records document range of motion findings associated with the Veteran's low back condition in 2011, the Board notes that the testing does not conform to the normal range of motion as defined by the rating criteria for VA compensation purposes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, General Rating Formula, Note 2.

As such, the aforementioned evidence reflects that, throughout the appeal period, the Veteran's low back condition has been manifested by limited range of motion, pain, stiffness, intermittent muscle spasms, and tenderness.  

The range of motion findings of record demonstrate forward flexion greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees to warrant an increased schedular rating of 10 percent under Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.

Although the Veteran had pain throughout all ranges of motion except bilateral rotation, the United States Court of Appeals for Veterans Claims has clearly indicated that painful motion does not equate to limited motion.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss.  Id.  Moreover, the effect of the pain in the Veteran's back is already contemplated in the assigned evaluation.  

When considering functional impairment on repetitive use and during flare-ups, the November 2010 and February 2018 VA examiners specifically found that pain, fatigue, weakness, lack of endurance, and incoordination did not cause additional limitation of motion.  To the extent that the November 2010 VA examiner could not determine whether there was any additional limitation of motion due to flare-ups, there is no medical or lay evidence to suggest that functional loss during a flare-up is equivalent to forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion not greater than 120 degrees, such that a higher rating would be applied.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, General Rating Formula, Note 1.

The Board has also considered other appropriate diagnostic codes, and in particular, whether a higher rating is warranted based upon incapacitating episodes of intervertebral disc syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, General Rating Formula, Note 6.

The Board acknowledges the Veteran's lay statements regarding the severity of her symptoms.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment.  

Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted throughout the appeal period for spondylolisthesis with degenerative arthritis of the spine.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating of 10 percent for spondylolisthesis with degenerative arthritis of the spine for the entire period on appeal is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


